Exhibit 99.1 Evogene Investor Day 24 March, 2015 Safe Harbor Statement This presentation contains "forward-looking statements" relating to future events, and we may from time to time make other statements, regarding our outlook or expectations for future financial or operating results and/or other matters regarding or affecting Evogene Ltd. or its subsidiaries (collectively, “Evogene” or “we”), that are considered “forward-looking statements” as defined in the U.S. Private Securities Litigation Reform Act of 1995 (the “PSLRA”). Such forward-looking statements may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” “intend” and “potential” or words of similar meaning. For these statements, Evogene claims the protection of the safe harbor for forward-looking statements contained in the PSLRA. Suchstatements are based on current expectations, estimates, projections and assumptions, describeopinions about future events,involve certain risks and uncertainties which are difficult to predictand are not guarantees of future performance. Therefore, actual future results,performance or achievements, and trends in the future of Evogene may differ materially from what isexpressed or implied bysuchforward-looking statements due to a variety of factors,many of which are beyond Evogene's control,including, without limitation, those described in greater detail in our Periodical and Annual Reports, including our Registration Statement on Form F-1, Annual Report on Form 20-F and in other information we file and furnish with the Israel Securities Authority and the U.S. Securities and Exchange Commission, including under the heading “Risk Factors.” All written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the previous statements. Except for any obligations to disclose information as required by applicable securities laws, Evogene disclaims any obligation or commitment to update any information contained in this presentation or to publicly release the results of any revisions to any statements that may be made to reflect future events or developments orchanges in expectations, estimates, projections and assumptions. The information contained herein does not constitute a prospectus or other offering document, nor does it constitute or form part of any invitation or offer to sell, or any solicitation of any invitation or offer to purchase or subscribe for, any securities of Evogene or any other entity, nor shall the information or any part of it or the fact of its distribution form the basis of, or be relied on in connection with, any action, contract, commitment or relating thereto or to the securities of Evogene. The trademarks included herein are the property of the owners thereof and are used for reference purposes only. Such use should not be construed as an endorsement of the products or services of Evogene. 2 The need for innovation How to produce more with less The challenge: producing more with less World population (in billions)ISource: United States Census Bureau. Hectares per capita, globallyISource: FAO. World population Arable land per capita The solution: increasing plant productivity and performance Improved seed traits 1. Biotechnology seeds 2. Conventional seeds Seed external solutions 1. Ag-chemicals 2. Ag-biologicals 3 Farmer will always want better yield - best seed products and lower input costs The opportunity: utilizing genomicsto improve plant productivity Costs Sources Diversity Quantity Complexity Evogene’s computational platform offers a unique solution to agriculture ‘big data’ 4 Our unique proposition Solving the industry’s ‘big data’ bottleneck Our technology platform Combining computational power and plant science 5 UD Under development Product development Seed traits improvement Breeding enhancement Herbicide development Data analysis Gene centric Public Proprietary Partner ‘Big data’ Integrated databases Chemical centric Data integration UD UD Our market position Targeting multi-billion dollar markets 6 Seed traits: -Yield and abiotic stress $5B - $7B Seed traits: Disease, nematodes and insects $7.5B - $8.5B Seed external: Herbicides $5.5B - $7.5B Seeds: Castor beans Path to Market Infrastructure Market Opportunity Unique technology platform Cutting edge Expertise in plant science UD $700M UD Under development Our market position Business model 7 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science Early development Advanced development Market Discovery $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M 8 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets A key factor- provide yield stability Pipeline Updates: §DroughtGard Potential Update- Expanded to 25M acres §Stacking -Valuable strategy to reach efficacy targets Huge potential Unmet challenge Potential of 8% yield increase in themajor crops Meaningful GM breakthrough yet to come $Bn’s in R&D ~2000 1 product to date E.g. US drought monitor Seed traits: yield and abiotic stress Our motivation 9 10 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets On track for phase advancement in 12 to 24 months Seed traits: yield and abiotic stress Current product program pipeline Note: Any results, estimates, or calculations relating to probability of success at each phase of development may differ from company to company and across products. Furthermore, any such results, estimates, calculations, or probabilities may differ depending on a range of varying factors, including, but not limited to, market conditions, changing regulations or longer than expected regulatory processes, the traits and the crops that are the target of research or collaboration and the amount of resources available, or devoted to, particular research or collaboration projects by us or our collaborators. Corn 1. Yield 2. Abiotic stress 3. Nitrogen use efficiency Soybean 4. Yield 5. Abiotic stress 6. Yield 7. Abiotic stress 8. Nitrogen use efficiency Cotton 9. Yield 10. Abiotic stress 11. Nitrogen use efficiency 12. Yield 13. Abiotic stress 14. Nitrogen use efficiency 15. Yield 16. Abiotic stress 17. Nitrogen use efficiency 11 Phase 4 Phase 3 Phase 2 Crop Trait Partner Phase 1 Discovery Seed traits: yield and abiotic stress 2014 achievements and 2015 focus §Division Highlights §Broad, strategic collaborations §17 product programs, most advanced in Phase II §More than a thousand genes under validation in partners’ pipelines 12 2015 focus ¡ More genes under field trials in the US ¡Extend collaborations and seek new ones ¡ Computational analysis - improve tools for gene advancement ¡ Improved Y&S validation systems - tailored per product type Highlights 2014 üNew gene optimization programincorporated in Monsanto yield & stress collaboration üAdvancements in computational platforms üStacking - üStability - üImproved Monocot validation system 13 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets Existing insect resistance seed traits - ~4.5B §Current GM IR seed market - §Substantial growth §Recent soy introduction Dire need for innovation in insect resistance 18% Asian Soybean Rust Sucking insects Nematodes §Resistance rising - current traits §Compiling evidence §Multiple locations US & LATAM §One solution (Bt toxins) does not fit all §Sucking insects §Nematode §Diseases Seed traits: disease, nematodes and insects Our motivation Potential IR & disease seed traits 14 15 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets Seed traits: disease, nematodes and insects Current product program pipeline Note: Any results, estimates, or calculations relating to probability of success at each phase of development may differ from company to company and across products. Furthermore, any such results estimates, calculations, or probabilities may differ depending on a range of varying factors, including, but not limited to, market conditions, changing regulations or longer than expected regulatory processes, the traits and the crops that are the target of research orcollaboration and the amount of resources available, or devoted to, particular research or collaboration projects by us or our collaborators. Corn 1. Fusarium 2. Rootworm 3. Lygus hesperus Soybean 4. Asian Rust 5. Nematode 6. Aphids Banana 7. Black Sigatoka Cotton 8. Beet Armyworm Crop Trait Partner 16 Phase 4 Phase 3 Phase 2 Discovery Phase 1 17 2015 focus §Infrastructure - §Establishment of US R&D site §Seek additional collaborations §IR go2market §Expand microbial data, metagenomics §Expand toxin discovery capabilities §IR bio-assays (US site) Highlights 2014 üIR activity initiation - üTable $10 million for IR üLaunch of 2 internal programs üInfrastructure - üCrop protection facilities üDedicated IR personnel üSupporting technologies - üMicrobial data, Metagenomics üIR Toxin mining §Division Highlights §Active since 2007, currently 8 product programs §Insect resistance (IR) - dedicated multi year commitment of $10 million (2014) Seed traits: disease, nematodes and insects 2014 achievements and 2015 focus 18 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets 19 Growing AgChem & AgBio market - ~$55bn in 2013 §Herbicides §Steady increase §Ag Biologicals §Emerging segment Pesticides sector facing challenges §Weed resistance rising - §Current herbicides inhibit only ~15 MOA §Growing need for innovation - §Agrochemicals in development declining §Regulation pressure rising - §Limits use of existing & novel pesticides active ingredients Seed external: agriculture chemicals Our motivation 20 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets Seed external: agriculture chemicals Current product pipeline Phase 4 Phase 3 Phase 2 Phase 1 Crop Product Partner Discovery Note: Any results, estimates, or calculations relating to probability of success at each phase of development may differ from company to company and across products. Furthermore, any such results estimates, calculations, or probabilities may differ depending on a range of varying factors, including, but not limited to, market conditions, changing regulations or longer than expected regulatory processes, the traits and the crops that are the target of research orcollaboration and the amount of resources available, or devoted to, particular research or collaboration projects by us or our collaborators. Highlights 2014 2015 focus 22 §Division highlights §5 product programs (3 herbicides, 2 biopesticides) §Dedicated facilities, technologies and personnel §Computational discovery and validation infrastructure in place Seed external: agriculture chemicals 2014 achievements and 2015 focus §Discovery infrastructure §Hit discovery launch §Advanced chemical screening system §Next version of PointHit platform §Seek potential collaborations §Herbicides go2market §Deliverables §Novel herbicides targets §Initiation of 1st novel chemical discovery round üDiscovery infrastructure üTarget discovery launch üBasic screening available üCrop protection facility üTwo pharma innovation providers 23 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets Seeds (castor beans) Our motivation Med-long term: biofuel §Global biodiesel production- c.27bn litres §Brazil and Argentina; §2 of top 5 producers-25% of worldwide production §Mandatory blending policies: Brazil - B6 ; Argentina - B7 §Potential to becomeleading exporters Market needs: §2nd gen. feedstock - not relaying on food crops (soy, canola) §Improved economics for biofuels Biodiesel estimated production (Billion liters) Immediate: industrial uses §Main uses: biopolymers, lubricants, paints, etc. §Global production: c.700,000 ton à rigid demand §Strongly dominated by Indian production - 90% of export §Main importers: China, EU, U.S. §Premium market - one of most expensive vegetable oils Market needs: §Secure stable supply at stable price §Open new markets and uses 24 25 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets Seeds (castor beans) Current product pipeline 26 §Traditional / family farming §Handpicked §Lack equipment §Limited agronomicpractices §Poor seed quality §Low productivity §World avg. - ~1ton/ha §Limited supply §c 1.5M haworldwide §Addressing industrial uses- @ $1,500 per ton oil Castor today Bahia, Brazil, 2009 §Large scale §Fully automated §Advanced growth protocols §High quality seed §Rain-fed §Increased & stable supply §Production by commercial growers §>5M ha potential Our Castor Israel, 2013 27 2015 focus ¡ Pre-commercial trials of castor - towards 2016 economic targets ¡Expand operations in Brazil - multiple farms, partners, commercial seed production infrastructure ¡Further enhancement - our pipeline & advanced genomics application §Division highlights §Activities initiated in 2007 §Established in 2012 as a wholly owned subsidiary §Full license to all relevant Evogene technologies §Primary product - castor bean seeds Seeds (castor beans) 2014 achievement and 2015 focus 2014 highlights üExpanded field trials in target regions - üBrazil - two SLC commercial farms under rotation model with soy üArgentina - 2nd year üExpansion of agreement with SLC - joint commercial productionin 2016 üDemonstration of castor value chain in Brazil - from seed to oil üFurther development of harvester with CNH 28 Seed traits: -Yield and abiotic stress Seed traits: Disease, nematodes and insects Seed external: Herbicides Seeds: Castor beans Unique technology platform Cutting edge Expertise in plant science UD Path to Market Infrastructure Market Opportunity $5B - $7B $7.5B - $8.5B $5.5B - $7.5B $700M UD Under development Our market position Targeting multi-billion dollar markets Evogene Investor Day 24 March, 2015 Ofer Haviv, President & CEO Assaf Oron, EVP Strategy and BD
